Citation Nr: 1211299	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  09-03 336A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent prior February 25, 2007, and in excess of 30 percent thereafter, for chronic bronchitis with asthma. 

2.  Entitlement to an initial evaluation in excess of 10 percent for lumbar spine disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1984 to June 2006. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, at the Foreign Case Division.  In pertinent part of that rating decision, the RO granted service connection for chronic bronchitis and a lumbar spine disability and assigned noncompensable and 10 percent evaluations, respectively, from July 1, 2006.  The Veteran appealed the assigned evaluations.  

By the way of a September 2008 rating decision, the RO re-characterized the Veteran's chronic bronchitis disability to include asthma and increased the noncompensable evaluation to 10 percent evaluation prior to February 25, 2007, and thereafter, assigned a 30 percent evaluation.  As the Veteran has not specifically stated that she seeks to withdraw her claim for an increased initial rating for chronic bronchitis with asthma, she is presumed to be seeking the maximum benefits allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

It appears that the Veteran submitted claims in August 2008 for dependency benefits for her sons, James and Alexander.  In response to the RO's request, the Veteran submitted additional evidence in support of her claim in October 2008.  These issues have been raised by the record, but they have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 

The issue of an increased evaluation for a lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  Prior to February 25, 2007, the Veteran's disability due to chronic bronchitis with asthma was manifested by intermittent inhalational bronchodilator therapy, and her forced expiratory volume in one second (FEV-1) greater than 80 percent predicted and FEV-1/ forced vital capacity (FVC) was greater than 80 percent predicted.

2.  Since February 25, 2007, the Veteran requires the use of daily inhalational bronchodilator therapy to treat her disability due to chronic bronchitis with asthma, but at no point during the period under appeal has the Veteran's disability been manifested by FEV-1 of 55 percent predicted or less; FEV-1/ FVC of 55 percent or less; at least monthly visits for a physician for required care of exacerbations; or required intermittent (at least 3 per year) courses of systemic (oral or parenteral) corticosteroids.


CONCLUSION OF LAW

The criteria have not been met for an evaluation in excess of 10 percent for chronic bronchitis with asthma disability for the period prior to February 25, 2007, or an evaluation in excess of 30 percent for the period thereafter.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.97, Diagnostic Codes, 6600, 6602 (2011).








REASONS AND BASES FOR FINDINGS AND CONCLUSION

1. VA's Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection for chronic bronchitis.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91. See also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied with respect to the issue of entitlement to a higher initial evaluation for chronic bronchitis. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the claim.  The Veteran has not identified any outstanding records that are relevant to the issue being decided herein. 

The Veteran was afforded a VA general medical examination in January 2006 and VA respiratory examination in November 2008.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board observes that the examiners do not appear to have reviewed the claims file; however, they performed a physical examination and addressed all of the rating criteria.  The Veteran also informed the examiners of her medical history and current complaints.  The United States Court of Appeals for Veterans Claims (Court) has held that the relevant focus is not on whether a clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Moreover, the Veteran has not asserted, and there is no objective evidence indicating that there has been a material change in the severity of her service-connected disability since she was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95. 

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

VA has further assisted the Veteran and her representative throughout the course of this appeal by providing them with a SOC and a SSOC, which informed them of the laws and regulations relevant to the Veteran's claim.  The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate. Washington v. Nicholson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

2.  Increased Rating 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found. Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending). 

In this case, the Veteran's chronic bronchitis with asthma is evaluated under Diagnostic Code 6600-6602, 38 C.F.R. § 4.97, and is thus rated on the basis of residuals under Diagnostic Code 6602 for bronchial asthma.  See 38 C.F.R. § 4.27. 

Under Diagnostic Code 6602, bronchial asthma with FEV-1 of 71 to 80 percent predicted, or FEV-1/FVC of 71 to 80 percent predicted, or intermittent inhalational or oral bronchodilator therapy warrants a 10 percent rating.  Bronchial asthma with FEV-1 of 56 to 70 percent predicted, or FEV-1/FVC of 56 to 70 percent predicted, or daily inhalational or oral bronchodilator therapy, or inhalational anti-inflammatory medication warrants a 30 percent rating.  Bronchial asthma with FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC of 40 to 55 percent, or at least monthly visits to a physician for required care of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids warrants a 60 percent rating. Bronchial asthma with FEV-1 that is less than 40 percent predicted, or FEV-1/FVC less than 40 percent, or more than one attack per week with episodes of respiratory failure, or requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications warrants a maximum 100 percent rating.  38 C.F.R. § 4.97. 

Ratings for coexisting respiratory conditions such as chronic bronchitis and asthma cannot be combined with each other; instead, a single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation. 38 C.F.R. § 4.96.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to a higher initial evaluation in excess of 10 percent prior to February 25, 2007, or in excess of a 30 percent evaluation thereafter. 

A review of the Veteran's service treatment records show she was first treated for bronchitis in 1986.  Thereafter, she was treated periodically throughout the remainder of her service for bronchitis.  Approximately five months prior to her separation from service, the Veteran was afforded a general VA examination in January 2006.  That examination report shows that the Veteran reported a history of recurrent bronchitis and daily symptoms of a productive cough.  She denied experiencing feelings of shortness of breath, and she denied taking any current medication for her respiratory problems.  Pulmonary function tests revealed FEV-1 of 99 percent predicted and FEV-1/FVC of 96 percent.  The Veteran's pulmonary function was evaluated as normal.  A diagnosis of recurrent bronchitis was given. 

Private treatment records starting six months after the Veteran's separation from service show her recurrent bronchitis was considered asthmatic in nature.  A January 2007 private asthma study shows that the Veteran reported asthma symptoms two to three times a week, and more so with exercise, and she had experienced two episodes of bronchitis since her separation from service in 2006.  Clinical testing revealed signs of exercised induced asthma and animal induced asthma.  It appears that the Veteran was prescribed an inhaler, as needed, for her symptoms.  A February 2007 treatment record shows that the Veteran presented with chest infection and exacerbated asthma at the emergency room two days before (February 25, 2007).   She was prescribed a salbutamol inhaler and antibiotics.  It also shows that she was prescribed prednisolone (oral steroids) because of concern for blood in the sputum.  Subsequent private treatment records through November 2007 continue to show that the Veteran used daily inhalational bronchodilator therapy.  In November 2007, she experienced an episode of acute bronchitis and was prescribed antibiotics. 

In July 2008, the Veteran was afforded a VA respiratory examination to evaluate the severity of her disability due to bronchitis with asthma.  The examination report shows that the Veteran reported having a history of four to five episodes of bronchitis, lasting approximately two to four week, and being treated with antibiotic, since 2006.  Each episode involved symptoms of cough, dyspnea, pyrexia, chest pain, and lightheadedness.  In between these episodes, she experienced symptoms of dyspnea, cough, and heaviness of the chest with exercise or during days of increased airborne allergens.  Her symptoms improved with the use of daily inhalational bronchodilator therapy.  Physical examination was normal.  Pulmonary function tests revealed FEV-1 of 103 percent predicted and FEV-1/FVC of 77 percent.  The examiner observed that the normal objective findings on examination did not exclude intermittent airway obstructive disease.  The examiner concluded that the Veteran described symptoms of marked, largely exercised induced, respiratory symptoms that responded well to medication. 

In applying the rating criteria during the time period under consideration, the private treatment records show that as of February 25, 2007, the Veteran required daily inhalational bronchodilator therapy, and marked a worsening in the severity of her disability.  Thus, the current "staged ratings" are warranted, with a higher rating for the period from the date of February 25, 2007.  This was recognized by the July 2008 rating decision. 

Under the Rating Schedule, the evidence of record prior to February 25, 2007, does not show that the severity of the Veteran's disability due to chronic bronchitis with asthma warrants an evaluation in excess of 10 percent under Diagnostic Code 6602.  See 38 C.F.R. § 4.97.  The results from the January 2006 VA pulmonary function testing are well above the required 80 percent for FEV-1 and 80 percent for FEV-1/FVC for even a compensable evaluation under Diagnostic Code 6602.  The private treatment records less than six months after the Veteran's separation from service indicate that she required intermittent, but not daily, inhalational or oral bronchodilator therapy.  See 38 C.F.R. § 4.97, Diagnostic Code 6602. 

The preponderance of the evidence is against the assignment of a disability rating in excess of 10 percent for the service connected asthma prior to February 25, 2007.  There is no doubt to be resolved and a higher rating is not warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. Part 4, §4.97, Diagnostic Code 6602. 

As of February 25, 2007, the private treatment records show that the Veteran required the use of daily inhalational bronchodilator therapy to treat her symptomatology due to chronic bronchitis with asthma.  Again, bronchial asthma with FEV-1 of 56 to 70 percent predicted, or FEV-1/FVC of 56 to 70 percent predicted, or daily inhalational or oral bronchodilator therapy, or intermittent anti-inflammatory medication warrants a 30 percent rating.  Here, the prescribed use of daily inhalational therapy shows that a 30 percent evaluation is warranted as of February 25, 2007.  38 C.F.R. Part 4, §4.97, Diagnostic Code 6602. 

At no point does the evidence of record indicate that that FEV-1 is less than 56 percent predicted or FEV-1/FVC is less than 56 percent.  Also, there is no evidence that shows at least monthly visits to a physician for care of exacerbations or courses of systemic corticosteroids at least three per year are required.  See 38 C.F.R. § 4.97, Diagnostic Code 6602.  While available private treatment records do reflect that the Veteran did receive a course of oral steroids in February 2007, the subsequent treatment records do not reflect intermittent (at least three per year) courses of systemic courses of systemic (oral or parenteral) corticosteroids.  There is no indication that subsequent episodes were treated with anything more than courses of antibiotics.  In addition, the Veteran has not asserted that her disability requires at least monthly visits to a physician for care of exacerbations, or do the available treatment records reflect such frequency in visits.  The preponderance of the evidence is against the assignment of a disability rating in excess of 30 percent for the service connected bronchitis with asthma since February 25, 2007; there is no doubt to be resolved and a higher rating is not warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. Part 4, §4.97, Diagnostic Code 6602. 

The Veteran believes her asthma disability should be rated higher than the ratings currently assigned.  While she is competent to report her symptomatology, as a layperson, lacking in medical training and expertise, she cannot provide a competent opinion on a matter such as the rating evaluation of asthma and his opinion is of no probative value.  Notably, the criteria for evaluating asthma disability is based on diagnostic pulmonary testing and clinically prescribed treatment, which goes beyond the Veteran's lay observation as to the severity of symptoms associated with her disability due to chronic bronchitis with asthma.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the Veteran's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under the diagnostic codes, but the Veteran's disability is not productive of such manifestations.  As such, it cannot be said that the available schedular evaluation for the disability is inadequate. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's disability due to chronic bronchitis with asthma under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 33 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008). 

Lastly, the Board notes that while the Veteran has made a claim for the highest rating possible, she has not submitted evidence of unemployability or claimed to be unemployable since that time.  Rather, the evidence of record reflects that the Veteran is currently employed.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54  (2009).


ORDER

An increased initial evaluation for disability due to chronic bronchitis with asthma, rated 10 percent prior to February 25, 2007, and 30 percent evaluation thereafter, is denied.


REMAND

The Veteran seeks increased rating for her lumbar spine disability.  Based on a review of the record, the Board finds that additional development is needed prior to adjudication of the claims. 

The Veteran was last afforded a VA examination in January 2006, over six years ago, to determine the severity of her lumbar spine disability.  In addition, the findings contained in recent private treatment records and medical statements suggest that the Veteran's disability might now involve neurologic impairment, and further indicates that her disability has worsened since her last examination.  Given the length of time since the last VA examination and the additional medical evidence that indicates her disabilities have worsened, a new VA examination is warranted.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381  (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  Thus, a remand for another medical examination is needed to make a decision in this case.

Prior to any examination, the RO/AMC should obtain any outstanding records of pertinent VA and private treatment, and associate them with the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  By appropriate means, and with any necessary assistance from the Veteran, the RO/AMC should seek to identify and obtain any outstanding records of pertinent medical treatment that are not yet on file. 

If any identified record cannot be obtained, then documentation to that effect should be added to the claims file. The Veteran should also be provided with an opportunity to submit such reports.

2.  After completion of the above, the Veteran should be scheduled for VA orthopedic and neurologic examination to determine the nature and severity of her service-connected lumbar spine disability. The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  All indicated tests and studies, to include range of motion studies (both passive and active) and x-ray, should be undertaken.

After a review of the claims file, it is requested that the examiner address the severity of the Veteran's service-connected lumbar spine disorder by recording the range of motion in the Veteran's back observed on clinical evaluation and should assess whether the back exhibits any disability to include limitation of motion, pain, or instability, including on repetitive use.  Additionally, the examiner should be requested to determine whether the lumbar spine exhibits weakened movement, excess fatigability, or incoordination, and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion lost or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination. 

The examiner should also be asked to express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or on use.  The examiner should also identify whether or not the Veteran reported any incapacitating episodes associated with her back pain, and if so, the duration of such episodes.  An incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician. 

The examiner should report all neurologic impairment resulting from the service-connected lumbar spine disability.  The examiner should identify the nerve impaired and indicate whether there is complete or partial paralysis, neuralgia, or neuritis; and whether any partial paralysis, neuritis or neuralgia is mild, moderate, moderately severe, or severe.  In terms of any sciatic nerve impairment, the examiner should also stated whether the foot dangles and drops, whether there is active movement possible of the muscles below the knee or whether flexion of the knee is weakened or lost.  If there is neurologic impairment of the lower extremities that is not related to the service connected back disabilities, the examiner should so report.  The examiner is advised that the Veteran is competent to report her symptoms and history and such reports must be acknowledged and considered in formulating any opinion. If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

The examiner should provide reasons and bases based on medical judgment and facts for this opinion. To the extent feasible, the examiner should distinguish between symptoms due to the service- connected disabilities and those due to other causes.

3.  Thereafter, the RO should review the claims folder to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  The RO should then readjudicate the claim on appeal.  If any benefit sought remains denied, the RO should issue an appropriate SSOC and provide the Veteran and her representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless she is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





______________________________________________
MICHAEL MARTIN 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


